PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/827,618
Filing Date: 23 Mar 2020
Appellant(s): VMware, Inc.



__________________
Ankur Garg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/13/2022 appealing from the Final Office Action dated 12/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Romanovskiy (US 2016/0371190), hereinafter Romanovskiy in view of Yu et al. (2012/0284587), hereinafter Yu, and further in view of Maheshwari et al. (2018/0081591), hereinafter Maheshwari.
Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Romanovskiy, Yu, and Maheshwari as applied to claims 1, 9, and 16 respectively, and further in view of Cason et al. (US 2020/0341639), hereinafter Cason.
Claims 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Romanovskiy, Yu, and Maheshwari as applied to claims 1, 9, and 16 respectively, and further in view of Pan et al. (US 2014/0032836), hereinafter Pan.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Romanovskiy, Yu, and Maheshwari as applied to claim 1, and further in view of Ting et al. (US 7,254,591), hereinafter Ting.


 (2) Response to Argument
The Examiner’s answers in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.
(A)Answer to Argument A (35 U.S.C. 103 Rejections of independent claims 1, 9, and 16, see pages 10-16 of Appellant’s appeal brief)
(1) Appellant contends that, regarding claim 1, “[t]he combination of Romanovskiy, Yu, and Maheshwari, in the manner suggested by the Office, would frustrate a primary purpose of Maheshwari”. Specifically, on page 13, “MPEP § 2143.01(V) states “[i]f [a] proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)” (emphasis added). “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)” (emphasis added)”. The Office respectfully disagrees.
The cited MPEP above states “[i]f [a] proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose” (emphasis added). However, the invention being modified is the primary reference, Romanovskiy, which as stated in the Final Office Action, page 8, “[i]it would have been obvious to a person of ordinary skill in the art before the effective filling data of the claimed invention to have modified the combination of Romanovskiy to incorporate teachings of Maheshwari to …” (emphasis added). Therefore, the argument is moot as Maheshwari is not the invention being modified for the rejections.
(2) Appellant further contends that “[t]he Office’s combination of Romanovskiy, Yu, and Maheshwari to teach ‘maintaining a data log in a cache comprising one or more physical disks, each entry of the data log comprising a header and a set of compressed section’ is improper.” Specifically, on page 15, Appellant states, “[b]ased on the Office’s rejection, it is unclear to Appellant whether the Office, by modifying Romanovskiy with the teachings of Maheshwari, (1) intended to replace the ‘cache macroblock 820 in memory 38’ of Romanovskiy with the ‘write cache 202 of block storage 136’ of Maheshwari or (2) intended to incorporate the ‘write cache 202 of block storage 136’ of Maheshwari into the existing data storage system 32 of Romanovskiy including the ‘cache macroblock 820 in memory 38’”. Furthermore, Appellant contends, on page 16, “[a]ssuming arguendo, the Office intended to incorporate the ‘write cache 202 of block storage 136’ of Maheshwari into the existing data storage system 32 of Romanovskiy including the ‘cache macroblock 820 in memory 38’, such an addition would result in two seemingly redundant caches in the data storage system of Romanovskiy. Appellant submits that it is unclear how each of these caches would be used based on the teachings of Romanovskiy. Further, the Office provides no explanation as to how the data storage system of Romanovskiy would operate with the addition of ‘cache macroblock 820 in memory 38’ as taught by Maheshwari, as it is unclear what the function of the additional cache would be in the combined system or how they would interoperate, as neither reference provides a description of such functionality”. The Office respectfully disagrees.
Final Office Action, page 8, states, “[i]t would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Romanovskiy to incorporate teachings of Maheshwari to include a cache that comprises one or more physical disks, in addition to storing write data in a buffer, the same write data is also stored in the cache” (emphasis added). Clearly, the Final Office Action has suggested to modify the teachings of Romanovskiy by adding (or incorporating) a write cache 202 to the storage system disclosed in Romanovskiy such that when data (e.g. compressed macroblocks 820 which comprises a header 818 and compressed IO blocks 806) is written to macroblock cache 816 (in buffer memory 38), the same data is also written to a write cache 202. As described in the Final Office Action, after the data is written to the write cache 202, the storage system of Romanovskiy determines whether a data segment in the write cache satisfies a threshold, and stores the data segment in storage disks when the data segment is determined to satisfy the threshold. The description set forth in the Final Office Action provides sufficient information to demonstrate how a modified storage system of Romanovskiy would operate in order to perform actions recited in claim 1, particularly, to “maintain a data log in a cache comprising one or more physical disks, each entry of the data log comprising a header and a set of compressed sectors, the header including metadata describing the set of compressed sectors; write a first entry to the data log, the first entry comprising a first header and the first set of one or more compressed sectors; write the first entry to a bank in memory of at least one of the set of host machines; determine if a size of data in the bank satisfies a threshold after writing the first entry in the bank; and when the size of data in the bank satisfies the threshold, write the data including the first set of one or more compressed sectors to the at least two physical disks in the set of physical disks of the set of host machines”. 
Therefore, the combination of Romanovskiy, Yu, and Maheshwari teaches the limitations recited in claims 1, 9, and 16.

(B) Answer to Argument B (35 U.S.C. 103 Rejections of dependent claims 3, 11, and 18, see page 17 of Appellant’s appeal brief)
Appellant contends that, on page 17, “[d]ependent claims 3, 11, and 18 each depend from one of independent claims 1, 9, and 16, and the rejection of the dependent claims is based on the Office’s reasons for rejecting the independent claims. As the Office has failed to make a prima facie case of obviousness with respect to the independent claims, the Office has thus also failed to make a prima facie case of obviousness with respect to the dependent claims that depend on independent claims 1, 9, and 16”. The Office respectfully disagrees.
The argument is moot because, as discussed above, the combination of Romanovskiy, Yu, and Maheshwari teaches all the limitations recited in independent claims 1, 9, and 16.

(C) Answer to Argument C (35 U.S.C. 103 Rejections of dependent claims 5-8, 12-15, 19, and 20, see page 17-21 of Appellant’s appeal brief)
(1) Appellant contends that, on page 18, regarding claims 8 and 15, “[t]he Office’s rejections at least dependent claims 8 and 15 do not meet requirements for a prima facie rejection under 35 U.S.C. § 103”. Specifically, on page 19, Appellant states, “[i]nitially, a review of the claims rejections reveal an absence of proper articulated reasoning or explanation of the rejection. Instead, the FOA identifies 22 paragraphs of the cited art in rejecting at least dependent claims 8 and 15”. On page 20, Appellant further states “[t]he Office provides no indication of how paragraphs [0053], [0059], and [0061]– [0080] are alleged to teach the claim language … Further, in rejecting dependent claims 7 and 14, which dependent claims 8 and 15 depend from, the Office cites to paragraph [0085] of Ramanovskiy which teaches ‘[t]hose macroblocks 204 containing only compressed data blocks include headers 58 (see FIGS.1 and 2) that provide a map of compressed data block size vs position within those macroblocks 204.’ The Office appears to consider ‘headers 58’ of Romanovskiy as corresponding to ‘a set of summary blocks’ recited in dependent claims 7 and 14. However, in the Office’s rejection of dependent claims 8 and 15, the Office fails to demonstrate how ‘headers 58’ of Romanovskiy are used during garbage collection such that garbage collection is performed ‘without decompressing data blocks’”. The Office respectfully disagrees.
First, MPEP does not limit the number of paragraphs that can be cited when rejecting a claim. Second, paragraphs [0053], [0059], and [0061]- [0080] cited from Romanovskiy are all related to garbage collection operations, particularly, paragraphs [0061]- [0080] describes complete steps of Fig.3 – an example for defragmenting garbage collection in DSS 32, which in the Office’s opinion, helps Appellant understand how a garbage collection operation is performed in Romanovskiy. Furthermore, paragraph [0075] of Romanovskiy states “[t]his may be accomplished by counting the number of zero entries within the block use map element 84 for each macroblock 54 of the segment 52 under consideration. In the case of a macroblock 54 containing uncompressed blocks 56, only the first few entries of the block use map element 84 (corresponding to the fixed number of uncompressed blocks 56 that fit within a macroblock 54) are considered in this count” (emphasis added). This indicates that some of the macroblock 54 in physical disks (e.g. primary persistent storage 40) are uncompressed blocks. As such, when Romanovskiy detects that a garbage collection operation is to be performed on uncompressed blocks 56 using map element 84 (which is part of a macroblock metadata 78; i.e. summary block), the uncompressed block 56 can be used directly without decompression as there’s no need to decompress the uncompressed blocks. Thus, Romanovskiy teaches the limitation “each host machine comprising on of the set of physic disks performs at least one of garbage collection … without decompressing data blocks in the physical disk using the summary block of the one physical disk” (Note – the limitation “data block” is different from “compressed sectors” since claim 1 recites “generate a first set of one or more compressed sectors based on the received data block”, which indicates that the data block may be uncompressed as it needs to be compressed to generate compressed sectors).

(D) Answer to Argument D (35 U.S.C. 103 Rejections of dependent claim 4, see page 21-22 of Appellant’s appeal brief)
Appellant contends that, on page 21, “[d]ependent claim 4 depends from independent claim 1, and the rejection of the dependent claim 4 is based on the Office’s reasons for rejecting the independent claims. As the Office has failed to make a prima facie case of obviousness with respect to the independent claim 1, the Office has thus also failed to make a prima facie case of obviousness with respect to the dependent claim 4 which depends on independent claim 1”. The Office respectfully disagrees.
The argument is moot because, as discussed above, the combination of Romanovskiy, Yu, and Maheshwari teaches all the limitations recited in independent claims 1, 9, and 16.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NANCI N WONG/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner       

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                                        
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.